Acknowledgements
This communication is in response to applicant’s response filed on 06/03/2022.
Claims 1, 7-8, 11, 15, and 21 have been amended. Claims 3, 5-6, 10, 12-14, 17, and 19-20 have been cancelled.
Claims 1-2, 4, 7-9, 11, 15-16, 18, and 21 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding applicant’s arguments:
Regarding applicant’s argument under Claim Rejections - 35 USC § 102(a)(2) that Ramirez (US 10341309 B1) fails to disclose “identifying a third-party advertising service to sponsor the blockchain transaction based on content included in the blockchain transaction; and executing a series of steps to solve a cryptographic puzzle while mining the blockchain transaction to a blockchain ledger” as recited in amended claims 1, 8, and 15, examiner respectfully argues applicant’s arguments are moot in light of the new grounds of rejection necessitated by the amendment made to claims 1, 8, and 15.
Applicant argues dependent claims are patentable because of their dependency on independent claims 1, 8, and 15. Examiner respectfully argues applicant’s arguments are moot in light of the new grounds of rejection for claim 1, 8, and 15.

Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities:
In claim 1, line 13: “third party key” should read “third-party key.”
In claim 8, line 15: “third party key” should read “third-party key.”
In claim 15, line 14: “third party key” should read “third-party key.”
In claim 1, line 15: “third party advertising service” should read “third-party advertising service.”  
In claim 15, line 17: “third party advertising service” should read “third-party advertising service.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7-9, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ramirez (US 10341309 B1) in view of Joseph (US 20170322992) in further view of Srinivasan (US 20200410488).

Regarding Claims 1, 8, and 15, Ramirez teaches receiving a blockchain transaction from an originating party (Col. 7, lines 52-56, Col. 8, lines 15-24, Col. 10 lines 66-67 and Col. 11, lines 1-34, and Col. 12, lines 18-48 teach a first computing device (i.e., originating party) may receive data from one or more data sources (e.g., sensors, vehicles, databases, user devices, such as smartphones or tablets, and the like) and transfer the data, that has been encrypted, to an intermediary database (i.e., blockchain), to securely sell or transfer (i.e., blockchain transaction from an originating party) the data to other computing devices, such as the second computing device (i.e., registered third party); the intermediary database may receive the encrypted data and the metadata from the first computing device and may record each transaction as an entry (e.g., a block added to a block chain); individual data or data associated with particular computing devices (e.g., first computing device) or users may be pulled from its corresponding block; for example, computing devices (e.g., data buyers and/or sellers) having access to the intermediary database may be able to access the intermediary database to view information for each transaction performed via the intermediary database; exemplary viewable information includes the type and amount of data sold and/or the selling price; the intermediary database may receive a selection (and optionally the secured incentive) from a second computing device and transmit (e.g., forward) the selection to the party that provided the data, such as the first computing device; the selection may comprise, for example, a notification of an offer for the user's data that a business (i.e., third party advertising service) is willing to pay a certain amount for the user's data (i.e., reward user for the user’s data); the user may agree to the incentive offered by the business, or the offer may be automatically accepted or declined based on the user's configuration choices; the ecosystem described above may give consumers the chance to shop their data around and be rewarded for their participation in the intermediary database; once an offer has been accepted, the first computing device, the intermediary database, and the second computing device may be used to facilitate the exchange of the data for the incentive); creating a proof-of-work of the steps executed to solve the cryptographic puzzle, wherein the proof-of-work identifies a third-party advertising service for issuing a reward (Col. 13 lines 41-47 and Col. 7, lines 56-65 teach the first computing device may encrypt (e.g., re-encrypt) the data with the encryption key received from the second computing device; for example, if the second computing device transmitted a public key to the first computing device, the first computing device may use the public key to encrypt the data purchased by the entity associated with the second computing device (i.e., create a proof-of-work); the first computing device may transfer the encrypted data to the intermediary database (i.e., create proof of work that identifies third party)); transmitting the proof-of-work of the steps executed to solve the cryptographic puzzle and a portion of the blockchain ledger data of the mining operation to the third-party advertising service via an encrypted message based on a third-party key (Col. 7, lines 65-67 and Col. 13, lines 48-65 teach the first computing device may transmit (e.g., upload) the encrypted data to the intermediary database, except the data is now encrypted with the second computing device’s public key (i.e., third party public key), rather than the first computing device’s private key; by encrypting the data with the second computing device’s public key, devices other than the second computing device cannot decrypt the data, unless they have access to the private key; the intermediary database may receive, from the first computing device, the data encrypted with the second computing device’s public key; the encrypted data may be stored on the intermediary database, and the intermediary database may make the encrypted data available to the second computing device); receiving, from the third-party advertising service, a notification indicating that the third-party advertising service will pay the reward once the blockchain transaction has been successfully added to the blockchain ledger (Col. 7 lines 67 and Col. 8, line 1 and Col. 13 lines 65-7 and Col. 14 lines 1-13 teach the second computing device may receive the encrypted data from the intermediary database, and the second computing device may decrypt the data with the corresponding private key; the second computing device may use the data for one or more purposes); and storing a block including the blockchain transaction and the notification from the third-party advertising service on the blockchain ledger (Col. 12 lines 6-17 and Col. 14, lines 13-40 teach the second computing device may secure (e.g., encrypt) the incentive (i.e., reward) and transmit the secured incentive to the intermediary database; in these examples, the intermediary database may be used to store both the data for sale from the first computing device (i.e., blockchain transaction) and the incentive from the second computing device (i.e., notification from third party); the intermediary database may transmit the encrypted incentive to the first computing device, and the first computing device may decrypt the received incentive using its private key; the intermediary database may also receive an incentive for facilitating the exchange or transaction between the first computing device and the second computing device; the transaction between the first computing device and the second computing device may be recorded at the intermediary database, and the recording may be available to the public and/or other computing devices having access to the intermediary database; for example, the transaction may be added to a block, and the block may be added to the chain of blocks; the electronic recordation may include, for example, the type of data sold, the incentive exchanged (i.e., notification), the parties involved, the time of the transaction, and the like).
However, Ramirez does not explicitly teach identifying a third-party advertising service to sponsor the blockchain transaction based on content included in the blockchain transaction; and executing a series of steps to solve a cryptographic puzzle while mining the blockchain transaction to a blockchain ledger.
Joseph from same or similar field of endeavor teaches identifying a third-party advertising service to sponsor the blockchain transaction based on content included in the blockchain transaction (Paragraphs 0021-0022, 0035, and 0071 teach a plurality of content service providers maintains a user database comprising a user identifier and encrypted data specifying the particular user's demographic information such as address, age, income, marital status, education level attained, schools attended, organizations belonged to, etc., and any other characteristics such as areas of interest and viewing preferences and history; each user may be assigned a public/private key pair, and the user's private key may be a hierarchical private key that is generated from a private key that is associated with the service provider; a data request and insertion system may forward requests to the content provider systems to request user data that has been accumulated by the content provider systems; based upon the received user data, the system determines content (third-party advertising service) that should be inserted into digital content that is generated by a content server system; for example, the data request and insertion system may be programmed to operate as an advertisement insertion system, and the data request and insertion system requests and receives user data from systems and analyzes that data to determine which advertisements would be best suited to be served for particular users and groups of users; the data request and insertion system communicates with the content provider systems to insert the determined advertisements into the content that is being served by the content provider systems; an advertisement server system, which may be the data request and insertion system, may be programmed to request and receive data relating to users, and, based upon the received user data, to determine advertising content that should be inserted into digital content that is generated by a content server system; the data request and insertion system may communicate a particular advertisement to content provider system and direct the content provider system to insert the advertisement in content being directed to particular users and/or at a particular time; FIG. 4 depicts a flow diagram of example processing of a request to access user data such as may occur, for example, in connection with identifying advertisement placement opportunities); and executing a series of steps to solve a cryptographic puzzle while mining the blockchain transaction to a blockchain ledger (Paragraphs 0045 and 0047 teach when a particular entity is provided access to user data maintained by one of content service provider systems, the second distributed database (i.e., blockchain) is updated to reflect the access provided to the particular entity; each access to a particular user's data from a user data database may be represented as a block in the block chain; the block identifies all relevant information relating to the particular data access including, for example, the particular data that was accessed, the entity that accessed the data, and the date and time of the access; after a block is generated, it is encrypted and added to the chain of existing blocks).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ramirez to incorporate the teachings of Joseph to identify a third-party advertising service to sponsor the blockchain transaction based on content included in the blockchain transaction.
There is motivation to combine Joseph into Ramirez because in connection with targeted advertising, user data that is fragmented across numerous different systems and locations hinders measuring an audience holistically across viewing environments. An advertiser, or a targeted content creator, typically is interested in having a message be directed at one target audience, and in knowing that the message has reached the intended audience in all of the locations the audience views content. But where the data is fragmented across multiple content provider systems, these objectives cannot easily be met (Joseph Paragraph 0018). The base invention is improved by providing distributed controlled access to data stored across a plurality of data sources. The described systems and methods provide for data to be aggregated from across separately maintained and distributed data sources (Joseph Paragraph 0020). The distributed controlled access may be applied in order to control access to user data in connection with a process of determining advertisements that might be suitable to be presented to particular viewers. In such a scenario, the second distributed database may comprise data identifying which advertising entities may access particular user data stored by the various content/service providers. If an advertising entity accesses content/service provider user data in connection with determining suitable advertisements to be displayed, the second distributed database may be updated to reflect that the particular advertising entity has accessed particular data (Joseph Paragraph 0009).
Regarding Claim 1, Ramirez teaches a method (Col. 8, lines 6-14 and Col. 12, lines 49-56 teach FIG. 2 is a flow diagram illustrating an example method of cryptographically protecting data transferred between spatially distributed computing devices using an intermediary database according to one or more aspects of the disclosure; the steps illustrated in FIG. 2 may be performed by one or more of the devices illustrated in FIG. 1, such as the first computing device, the intermediary database, and/or the second computing device; FIG. 3 is a flow diagram illustrating an example method of cryptographically protecting data transferred between spatially distributed computing devices using an intermediary database according to one or more aspects of the disclosure; the steps illustrated in FIG. 3 may be performed by one or more of the devices illustrated in FIG. 1, such as the first computing device, the intermediary database, and/or the second computing device).
Regarding Claim 8, Ramirez teaches an apparatus, comprising: a receiver and a processor (Col. 3, 43-67 and Col. 4, lines 1-6 teach software may be stored within the memory of the computing device and/or other storage to provide instructions to its processor for enabling the computing device to perform various functions; for example, the computing device’s memory may store software used by the device, such as an operating system, application programs, and an associated internal or external database; the memory unit may include one or more of volatile and/or non-volatile computer memory to store computer-executable instructions, data, and/or other information; the processor of the computing device and its associated components may allow the computing device to execute a series of computer-readable instructions to cryptographically protect transferred data; one or more application programs used by the computing device may include computer executable instructions (e.g., cryptographic data protection instructions, and the like) for cryptographically protecting transferred data and performing other related functions as described herein; the computing device may operate in a networked environment supporting connections to one or more other computing devices, such as various other terminals/devices; each computing device and the related terminals/devices, may communicate with one or more mobile devices, vehicles, other data sources, and/or an intermediary database; thus, the computing devices and each of their associated terminals/devices may include personal computers (e.g., laptop, desktop, or tablet computers) and/or servers (e.g., web servers, database servers) and may communicate with mobile communication devices).
Regarding Claim 15, Ramirez teaches a non-transitory computer readable storage medium configured to store instructions that when executed cause a processor to perform (Col. 3, lines 43-61 teaches software may be stored within the memory of the computing device and/or other storage to provide instructions to its processor for enabling the computing device to perform various functions; for example, the computing device’s memory may store software used by the device, such as an operating system, application programs, and an associated internal or external database; the memory unit may include one or more of volatile and/or non-volatile computer memory to store computer-executable instructions, data, and/or other information; the processor of the computing device and its associated components may allow the computing device to execute a series of computer-readable instructions to cryptographically protect transferred data; one or more application programs used by the computing device may include computer executable instructions (e.g., cryptographic data protection instructions, and the like) for cryptographically protecting transferred data and performing other related functions as described herein).

Regarding Claims 2, 9, and 16, the combination of Ramirez and Joseph teaches all the limitations of claims 1, 8, and 15; and Ramirez further teaches wherein the reward is based on the proof-of-work performed (Col. 11, lines 60-67 and Col. 12 lines 1-3 teaches the second computing device (i.e., third party) may transmit an indication (i.e., notification) that its associated entity desires to purchase the data uploaded by the first computing device; the indication may also include an indication of the incentive (e.g., monetary or non-monetary incentive) that the data buyer will give to the seller in exchange for the data; for example, the incentive may be money).

Regarding Claim 7, the combination of Ramirez and Joseph teaches all the limitations of claim 1 above; and Ramirez further teaches further comprising amending a ledger entry in the blockchain ledger with the notification (Col. 14, lines 27-36 teaches the transaction between the first computing device and the second computing device may be recorded at the intermediary database (i.e., blockchain), and the recording may be available to the public and/or other computing devices having access to the intermediary database; for example, the transaction may be added to a block, and the block may be added to the chain of blocks if the intermediary database comprises a block chain; the electronic recordation may include, for example the incentive exchanged (i.e., included in the notification)).

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ramirez (US 10341309 B1) in view of Joseph (US 20170322992) in further view of Srinivasan (US 20200410488).

Regarding Claims 4, 11, and 18, the combination of Ramirez and Joseph teaches all the limitations of claims 1, 8, and 15; however, the combination does not explicitly teach wherein the proof-of-work comprises proof of attempts to solve the cryptographic puzzle.
Srinivasan from same or similar field of endeavor teaches wherein the proof-of-work comprises proof of attempts to solve the cryptographic puzzle (Paragraphs 0056-0058 and 0070-0071 teach a difficulty value is a parameter of the function (e.g., cryptographic puzzle) that is solved with a block; for the Bitcoin protocol, the cryptographic puzzle involves generating block header such that the hash of block header is less than a predetermined value; the predetermined value may depend on the difficulty value; mining circuitry may adjust one or more of the fields in the block header in order to provide block header with a hash value that solves the cryptographic puzzle (e.g., a sufficiently small hash value); the mining circuitry may perform an exhaustive search by iterating over all possible solutions to the cryptographic puzzle; hash functions used by the cryptographic puzzle may operate in sequential steps (sometimes referred to herein as stages) on the block header; logical operations may iteratively be performed in this way to produce an output of the hashing function; a first portion of block header may be processed in a first hashing stage, whereas a second portion of block the header may be processed in a second, subsequent hashing stage; each hashing stage may involve a number of so-called rounds of logical operations; when a Secure Hashing Algorithm (SHA) function is used, the second portion of the block header may be operated on by 64 rounds of SHA-256 before producing a hash output; a partially filled block header may include header fields, previous block identifier, a current time, and difficulty value; the inputs may include the Merkle root of the transactions of the block to be solved, the transactions themselves, or sufficient information for computing the Merkle root; the inputs may include initial hash values Hi computed by off-chip processing circuitry and the remaining fields of the block header and block may be generated by core in attempting to solve the cryptographic puzzle with inputs provided by the control circuitry; a control circuitry may partition the search space of possible solutions to the cryptographic puzzle and assign each core circuit a different portion of the search space (e.g., so that multiple core circuits operating in parallel can more efficiently search for solutions to the cryptographic puzzle)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ramirez and Joseph to incorporate the teachings of Srinivasan for the proof-of-work to comprise proof of attempts to solve the cryptographic puzzle.
There is motivation to combine Srinivasan into the combination of Ramirez and Joseph because the work itself is arbitrary. The "winner" of a round of hashing, however, aggregates and records transactions into the next block. Because the "winner" is randomly-chosen proportional to the work done, it incentivizes everybody on the network to act honestly and record only true transactions.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ramirez (US 10341309 B1) in view of Joseph (US 20170322992) in further view of Chan (US 20170046638).

	Regarding Claim 21, the combination of Ramirez and Joseph teaches all the limitations of claim 1 above; and Ramirez further teaches storing, on the blockchain ledger, advertising content provided by the registered third party advertising service (Col. 11 lines 65-67 and Col. 12, lines 1-14 teaches the indication may also include an indication of the incentive (e.g., non-monetary incentive) that the data buyer will give to the seller in exchange for the data; for example, the incentive may be an insurance discount (i.e., advertising content) to the data owner; in some aspects, the second computing device may secure (e.g., encrypt) the incentive and transmit the secured incentive to the intermediary database (i.e., blockchain); the second computing device may place the incentive on a database accessible by another entity, such the intermediary database, in a secure manner).
	However, the combination does not explicitly teach storing, on the blockchain ledger, advertising content provided by the third-party advertising service while mining the blockchain transaction.
	Chan from same or similar field of endeavor teaches storing, on the blockchain ledger, advertising content provided by the third-party advertising service while mining the blockchain transaction (Paragraphs 0125-0126 and 0136-0137 teach a system may receive data indicative of customer referrals (i.e., advertisements) across organizations and/or across one organization's own lines-of-business and data indicative of customer activities that result from the customer referrals (e.g., acquisitions of available products or services, etc.); the system may aggregate and store potions of the received data, portions of which system may process to generate corresponding blocks of a hybrid block-chain ledger architecture using any of the exemplary techniques described above; the system may detect a particular customer referral or customer activity that would trigger a reward to an organization, an employee, and/or line-of-business, and perform operations that provide the reward to the organization, employee and/or line-of-business in accordance with the rules engine; a customer may view a digital advertisement for legal services offered by the law firm and the client device may select/click the digital advertisement; as a step preparatory to incorporating the received data into blocks of one or more hybrid block-chain ledgers, the system may store the received data associated with each of the interactions, referrals (i.e., ads), and/or activities (i.e., the “transactions”) as data records in a customer-specific accounting ledger within a portion of a local data repository; the accounting ledger may store data records indicative of transactions involving user, and may include a data record corresponding to user's request to schedule an appointment with a loan officer at the physical branch of a financial institution, wherein the request was submitted as a result of an advertisement (i.e., referral) by, for example, Google Ad™, which is part of a different organization or company; a data record also identifies a time stamp of user's request (e.g., 3:01 p.m. on Nov. 10, 2014), a source of the request (e.g., web-based interface “EasyWeb tm”), a receiver of the request (e.g., the loan officer, John), and a lead value associated with the request (e.g., $500,000)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ramirez and Joseph to incorporate the teachings of Chan to store, on the blockchain ledger, advertising content provided by the third-party advertising service while mining the blockchain transaction.
There is motivation to combine Chan into the combination of Ramirez and Joseph because the system enables the monitoring of referrals, including the quantification of referrals, between different units within one organization and/or between different organizations, by using a hybrid-block chain ledger architecture such that the referrals can be tracked without the need to reveal confidential compensation information between parties (Chan Paragraph 0005).  The referral monitoring-specific, hybrid block-chain ledger architectures may provide a centralized mechanism to detect and track occurrences of specific events and/or transactions, such as referrals, across organizations and/or across business units within the same organization and further, to broadcast data indicative of these tracked occurrences within a uniform data structure accessible by devices operating across the different organizations and/or different units within the same organization. For example, modern organizations, such as financial institutions, law firms, large-scale equipment manufacturers, real estate companies, and oil and energy institutions, often work together by referring customers to each other. In some aspects, the system may provide the devices across organizations and/or across business units within the same organization with common software applications capable of capturing data indicative of specific events, such as referrals, and, through a corresponding call to an appropriate application programming interface (API), transmit predetermined portions of the captured data to system for inclusion within one or more blocks of a hybrid block-chain ledger (Chan Paragraph 0122).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Haberman et al. (US 20170195747) teaches systems, methods and computer-readable media for a decentralized application system that enables participating parties to automate the buying and selling of TV media units and/or aggregated TV and premium video audiences. The value-based TV/premium video media exchange application system allows the participants to interact with the system directly and/or automate transactions and execution between systems, while ensuring proper governance over each participant’s own rules and economics associated with the transactions, as well as individual campaign constraints and requirements. The decentralized application system significantly lowers current transaction and execution barriers, timing and costs, while providing a highly accountable and trusted system across all of the exchange participants.
Alpert et al. (US 20130282454) teaches a computer system and computer-implemented method present a suite of challenging and entertaining mobile games, obstacles, or tasks (“challenges”) within a navigable virtual environment simulating a real-world venue. Businesses may reach consumers in a targeted, non-invasive, and integrated way with promotions, coupons, merchandise, affinity points or other prizes presented within the virtual environment. Certain advertising and promotions may be sent to particular users based upon user preferences, past user activity, user location, and/or other factors. The rewards (such as points or prizes) offered may also be targeted and selected based upon user preferences, past user activity, user location, and/or other factors. The rewards may be redeemable and transferrable. The computer system may allow sponsors such as shopping mall owners and operators, retailers, non-profit organizations and other enterprises, or individuals, to customize their promotional offerings, advertising, and challenges based in part upon real time data about user behavior and preferences.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COURTNEY P JONES/Examiner, Art Unit 3685